        Case 3:20-cv-02731-VC Document 582-1 Filed 08/19/20 Page 1 of 4




     CONRADO OCTAVIO CRUZ RIVERA SHORT-FORM BAIL APPLICATION

Mr. Conrado Octavio Cruz Rivera is a 44-year-old national of Mexico who has resided in the
United States for 28 years. He as built deep roots this country, and remains very close with his 15
year-old-daughter, though he has been incarcerated since 2007. Mr. Cruz Rivera presents a strong
application for bail. See Dkt. 90 (setting forth standard for bail applications); Dkt. 361 (setting
forth process for bail applications).

First, Mr. Cruz is not a danger to the community. He was ordered released by the California Parole
Board in May, 2020 after he presented substantial evidence of rehabilitation after his DUI murder
conviction in 2007 during his parole hearing. In prison, he took painstaking steps during a fifteen-
year recovery process to come to terms with the gravity of his mistakes, which caused the loss of
life. He came to terms with and learned about his alcohol addiction, and apologized for his conduct.
He completed a plethora of educational and job training programs. At his parole hearing, the
District Attorney did not oppose his release, and stated that the family of the victim-decedent was
moved by Mr. Cruz’s apology, and asked that he be released after serving his sentence.

Second, Mr. Cruz is not a flight risk. He has a well-developed release plan. Upon his release, his
sister, Ms. Ana Maria Cruz Rivera, will pick him up and transport him to her home pending
placement in a transitional housing facility. Mr. Cruz will check in with the parole office within
24 hours of his release, and the parole office will assist him in finding transitional housing. As a
condition of his release, he is amenable to electronic monitoring, COVID testing, and a condition
that he refrain from drinking alcohol.

1. Name: Conrado Octavio Cruz Rivera

2. Age: 44

3. Sex: Male

4. Primary language: Spanish

5. If there is a hearing, is an interpreter needed? Yes

6. Detained in Mesa Verde Detention Facility ___ or Yuba County Jail _X__

7. Dorm unit: Medical solitary

8. Date of bond hearing, if any: None

9. Outcome of bond hearing, if any: N/A

10. Length of time in detention: ~1 month (since 07/30/2020)

11. Medical condition(s) that put detainee at risk:
         Case 3:20-cv-02731-VC Document 582-1 Filed 08/19/20 Page 2 of 4




Mr. Cruz reports suffering from high blood pressure. He has a history of seven years of continuous
smoking, which he stopped in 2007. He reports a history of anxiety.

12. Attorney name, phone, address and email:

None

13. Felony or misdemeanor convictions, including date and offense:

Mr. Cruz has been convicted of three DUI related crimes.

On 01/25/2004, Mr. Cruz was arrested under VC 23152 (a and b) (DUI). He was convicted and
sentenced to a fine and 3 years of probation. On the day of the arrest, Mr. Cruz. had gone to see
friends and started drinking alcohol. After leaving his friends’ place, he was driving, did an illegal
U-turn, and was stopped by the police. After his conviction, he was sentenced to attend an alcohol
educational program, which he completed.

On 08/14/2005, Mr. Cruz was arrested under VC 23152 (a and b) (DUI). He was convicted and
sentenced to 60 days in jail. Mr. Cruz explains that he had gone to see friends and celebrate the
birth of his daughter. Afterwards, on his way home, he was stopped by a police officer while
driving. After his conviction, he was sentenced to attend an alcohol educational program, which
he completed.

On 06/24/2007, Mr. Cruz was arrested under VC 23152 (a and b) (DUI) and PC 187(a) (Second
degree murder). He was convicted and sentenced to 15 years to life, with possibility of parole.

   •   Mr. Cruz stated that, the morning of the car crash, he had an argument with his partner
       about child custody issues, then went to work. After work, he started drinking out of stress
       about the custody issues. Then he drove home.
   •   While on the freeway, he crashed against a truck in front of him. Due to the crash, the
       driver of the truck lost control of the vehicle and crashed. While the passenger survived
       with minor injuries, the driver died at the hospital the next day.
   •   After about 13 years in prison, on 01/15/2020, the parole board granted Mr. Cruz release.
       On 05/08/2020, Governor Gavin Newsom approved Mr. Cruz’s release. On 07/30/2020,
       Mr. Cruz was released from prison and transferred to ICE.

14. Pending criminal charges and outstanding warrants, including jurisdiction and offense:

None

15. Scheduled removal date:

None. He has pending removal proceedings and scheduled for a Master Calendar hearing before
the Immigration Judge in San Francisco on August 25, 2020.

16. Marital status and location of spouse, significant other, children, parents and siblings:

                                                  2
        Case 3:20-cv-02731-VC Document 582-1 Filed 08/19/20 Page 3 of 4




Mr. Cruz is single. He has a 15-year-old daughter, K.C. The child lives in Santa Ana, CA with her
mother. K.C. has maintained contact with Mr. Cruz while he has been incarcerated.

Mr. Cruz’s parents (father is a U.S. citizen and mother is a lawful permanent resident) live part
time in Mexico, part time in Moreno Valley, CA. He has three siblings, all U.S. citizens: Jose Cruz
Rivera, Lorena Cruz Rivera, and Ana Maria Cruz Rivera.

17. Proposed custodian, including address and phone number, and description of proposed
release residence:

If released, Mr. Cruz’s sister, Ana Maria Cruz Rivera, will drive from Garden Grove, California
to Marysville CA to pick up Mr. Cruz from the detention center and transport him to her home
located at 12861 West St.. Spc. 7, Garden Grove, CA 92840. This residence will be temporary,
upon acceptance into a transitional housing facility after checking in with the Parole Board.

Mr. Cruz Rivera’s sister, lives with her partner and her three children (ages 24, 14, and 10). While
residing with his sister, Mr. Cruz will be in his own room. The family’s home is sufficient to allow
him to quarantine for 14 days, maintain social distancing, and abide by any conditions the Court
may impose. The family will take all steps they can to ensure he complies with the Court or ICE’s
conditions of release. The family has masks and hand-sanitizer readily available.

Ms. Cruz can be reached at (714) 495-6782.

Mr. Cruz is amenable to COVID testing as a condition of his release from custody. He is amenable
to setting a condition that he refrain from drinking alcohol.

18. Applicant’s ties to the location of the proposed residence (such as length of time, family
members, prior employment, etc.)

Mr. Cruz has lived in the United States since 1992. Between 1992 and 2003, he lived in New
Jersey. From 2003 to 2007, he lived in Orange County, California. All his immediate family resides
in Southern California.

19. Employment history:

Prior to his prison term, Mr. Cruz worked for a cleaning company as a driver and maintenance
person. During his time in prison he completed several training programs and received certificates
for carpet cleaning, plumbing, landscaping, and customer service, which will help him in his job
search.

20. Other information relevant to bail determination:

   •   During his time in prison, Mr. Cruz completed a plethora of self-improvement programs,
       including alcoholics anonymous, narcotics anonymous, and anger management. He also
       earned his GED, and completed programs in facility maintenance, occupational health and

                                                 3
        Case 3:20-cv-02731-VC Document 582-1 Filed 08/19/20 Page 4 of 4




       safety, carpet cleaning, chemical materials cleaning, landscaping, managing using power
       tools, and plumbing.
   •   Prior to his incarceration, Mr. Cruz developed a debilitating alcohol addiction which led to
       his life crime. Yet while in prison, Mr. Cruz became an advocate against drunk driving. He
       regularly participated as a guest speaker for prison-based AA groups, and shared his story
       with prior offenders. He reports he shared his story for the book Impact: Insights, Effects
       and the Reality of Impaired Driving (2018).
   •   While in prison, Mr. Cruz has remained an active parent for K.C.. Due to the mother’s
       unwillingness to allow Mr. Cruz to see his daughter, he sought visitation rights in family
       court. The court granted his petition, allowing him to see his daughter at least four times a
       year. Mr. Cruz and K.C. have a very close relationship.
   •   According to his Comprehensive Risk Assessment from prison:

          o Mr. Rivera accepts responsibility for his actions that contributed to his life crime.
            He appears to have developed adequate insight into his alcohol use disorder, which
            is the primary contributing factor to his life crime. Mr. Rivera was able to
            demonstrate an understanding of his substance use triggers and able to speak to
            his irrational beliefs that he harbored at the time of his life crime. He seems to have
            fully invested himself in AA over the course of his incarceration and to have
            seriously committed himself to his recovery. He is to be commended for his
            involvement in self-help, education, and employment.

   •   The Parole Board recommended that he reside in a transitional residential facility upon his
       release from custody to avoid the temptation of alcohol.

21. Attached are (check all that are applicable, but this is not a substitute for answering the
above questions):
    • Excerpt, Transcript of Parole Hearing

This application was prepared using information obtained through numerous telephone
conversations between Mr. Cruz and Hector A. Vega, Deputy Public Defender in San Francisco.
Mr. Vega also obtained information and documents from Mr. Jose Cruz Rivera, Mr. Cruz’s
brother. Mr. Vega also reviewed Mr. Cruz’s criminal records from the Orange County Superior
Court website. This application was reviewed by Francisco Ugarte, class counsel.


s/ Francisco Ugarte
Francisco Ugarte




                                                4
